DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 24 claim “receiving…a fixed signal” and “selecting a fixed image”.  It is unclear if these limitations are referring to the same fixed image or to a first fixed image and a second fixed image. Claims 14-23 and 25-32 are rejected for the incorporation of the same limitations due to their dependence on claims 13 and 24.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 , 19, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18 and 25 claim an Open LVDS Display Interface; however, interpretation of “interface unit” under 35 U.S.C. 112(f) is limited to an Open LVDS Display Interface since no other interfaces have been discussed in the specification of the current application.  Claim 19 is rejected for the same reason because it is dependent on claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 20, 24, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US Pub No. 2007/0109234), Pan et al. (US Pub No. 2005/0200631), and Vasquez et al. (US pub No. 2008/0231579).
Regarding claims 13, 18, and 24, Ho teaches an error detecting IC including an interface unit that receives and transmits a signal related display data being provided in display module, the error detection IC performs operations comprising: receiving a first signal including data for a fixed image; selecting a fixed image based on data included in the first signal; generating a second signal including 
Ho does not explicitly teach generating an error signal or an interface unit that is a LVDS.
Pan teaches generating a first error signal for notifying a first error of data for the selected fixed image included in the second signal, when it is determined that the first error exists based on data for the selected fixed image corresponding to data included in the first signal; and transmitting the second signal to the display module (See [0050] and Claim 18).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify HO’s IC to include Pan’s error detection signal for more accurate rendering (See [0021]). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 Vasquez teaches an LVDS interface (See [0034]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify HO’s IC to include Vasquez’s LVDS for better performance through fast data transfer. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 14, Ho teaches the interface unit further comprising: a first interface unit receiving the first signal; and a second interface unit transmitting the second signal (See [0014]).
Regarding claim 20, Ho teaches determining the first error exists when the similarity is equal to or less than a certain reference value (See [0014]).
Ho does not teach determining the first error exists when the similarity is equal to or less than a certain reference value. 
Pan teaches determining the first error exists when the similarity is equal to or less than a certain reference value (See [0050] and Claim 18). 
Regarding claim 26, Ho teaches a first interface unit receiving the first signal; and a second interface unit transmitting the second signal to the display module, further comprising: a memory in which data for one or more fixed images are stored; a signal processing unit configured to select a fixed image to be output to the display module from among the one or more fixed images, based on the first signal, and to generate a second signal for outputting the selected fixed image to the display module (See [0014]).
Ho does not teach determining the first error exists when the similarity is equal to or less than a certain reference value. 
Pan teaches determining the first error exists when the similarity is equal to or less than a certain reference value (See [0050] and Claim 18). 
Regarding claim 27, Ho does not teach the image determination unit determines that the first error exists, when a similarity between the fixed image stored in the memory and the selected fixed image included in the second signal is determined to be equal to or less than a certain reference value. 
Pan teaches the image determination unit determines that the first error exists, when a similarity between the fixed image stored in the memory and the selected fixed image included in the second signal is determined to be equal to or less than a certain reference value (See [0050] and Claim 18). 
Regarding claim 31, Ho teaches the first signal is a signal provided by a graphic processor or a controller (See [0014]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683